



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Salama, 2019 ONCA 594

DATE: 20190710

DOCKET: C57820

Rouleau, Tulloch and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ahmed Salama

Appellant

No one appearing for the appellant

Davin Garg, for the respondent

Heard: July 9, 2019

On appeal from the conviction entered on September 4, 2013
    by Justice James Ramsay of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant Mr. Salama has taken no steps to advance his appeal for
    several years. Despite efforts by the RCMP to locate him, he has yet to be
    found. Given the dated nature of the appeal, almost six years old, the Crown
    seeks to have it dismissed as abandoned. We agree. The appeal is therefore dismissed
    as abandoned.


